The facts sufficiently appear in the opinion.
This appeal is from a final judgment.
The notice of appeal was filed on the 14th day of October, 1897, and the same was served or attempted to be served on the same day. The judgment was not rendered till the 3d day of November, 1897. Respondent moves the court to dismiss the appeal upon several grounds, one of which is that the notice of appeal was filed and served, if served at all, before the rendition of the judgment.
An appeal may be taken from a final judgment within one year after the rendition of the judgment. (Gen. Stats. 3352.)
Such appeal taken before the rendition of the judgment will be dismissed. (Ency. Pl.  Pr. 248;McLaughlin v. Doherty, 54 Cal. 519.) Many other authorities might be cited to the same effect.
The appeal is dismissed on the ground above specified.
It is not material to pass upon the other grounds on which the motion is based.